Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status 
Claims 1-2, 4-15, 17-2 have been examined.  Claims 3, 16 has been previously canceled. Claims 1, 10, 13, 15 have been amended. Claims 17-22 have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US. 20140249379) in view of Precup et al. (US. 20110282828 hereinafter Precup) and further in view of Blackadar et al. (US. 20130217979A1). 


With respect to claim 1, Proud teaches a computer-implemented method for generating health data, the method comprising: 
receiving a sensor data set measured by one or more sensors of a wearable device over an interval of time (‘379; Para 0070: provides a user monitoring device including but not limited to a wearable device, where one size fits all, telemetry device can be a sensor, etc...during time interval as illustrated in Para 0136, wherein timed data packets of data, which may, as desired, comprise partial data strings, are transmitted, and, if desired, repeated during time intervals. Further, the sensors 14 may have programmed therein diagnostic routines or other test modes which assist during manufacture and use, providing the operator with operational status and verification information on said sensor/transmitter 14, as needed. Referring to FIG. 4, system 32 includes data base 18 which contains the desired transmitter, sensor, 14 personality data, as well as, the address/device ID bits for each user monitoring device 10.), 
determining an activity type of the user (‘379; Para 0095: the user monitoring device uses algorithm to determine activity type, behavioral patterns and user habits based on collected data; Para 0187: if the user has defined a “running” activity on two different days at two different times and at two different locations, the activity manager 218 can still refer to the “running” activity profile and use the information included therein for the two instances of the “running” activity. Therefore, the activity manger 218 monitors both the calendar 402 and the activity management database 208. However, the activity profiles 210 can also include time and location contexts as well. In this example, a separate activity profile is stored in the activity management database for each instance of an activity. The Examiner interprets running activity on two different ) comprising 
Proud does not, but Precup teaches 
the sensor data set indicating a time series profile of a body parameter of a user of the wearable device over the interval of time (‘828; Abstract: Portable wireless devices are ubiquitous in modern society and many of these have integral sensors such as accelerometers, microphones, and Global Positioning Systems (GPS) that can collect data. This creates potential for intelligent applications to recognize the user, or aspects of the user and take appropriate action. According to embodiments of the invention there are presented techniques for representing such time series data which reduce the memory and computational complexity of performing the analysis and classifying the results.; Para 0044 determines the minimum time interval after which an activity can be recognized)
extracting a feature signal from the time series profile (‘828; Para 0016: receiving at a computer system time series data;  Para 0099: use the time-delay models as feature extractors, providing data for the classifiers. More precisely, at each boosting round, we use the GTM algorithm developed by the inventors with an ensemble of time-delay models, to extract from the time series the features that are used by the weak classifiers; Para 0125: extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.); 
matching the extracted feature signal with a stored data set having a set of feature signals associated with a corresponding set of activity types, such that each feature signal in the set of feature signals is associated with a corresponding activity type from the set of activity types (‘828; Para 0016: processing with the computer system the time-delay data with a classifier to generate at least a score of a plurality of scores, each score relating to a measure of the match of the time-delay data to a model of a plurality of models; Para 0125: many other applications exist to extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.); 
selecting, from the stored data set, the activity type associated with a feature signal matching with the extracted feature signal from the time series profile (‘828; Para 0125: many other applications exist to extract time series data from sensors within consumer portable electronic devices as they exist today, as they evolve as well as being provided in application specific devices or sensors interfacing to consumer portable electronic devices exploiting wired and wireless interfaces. Such applications may include for example health monitoring, determination of characteristics of an individual (e.g. ventricular arrhythmia), and security.; Para 0126: Essentially any system in combination with a sensor and a computer system reading the sensor can be analysed as a data is read by the computer and this new data then compared against segments that previously stored, provided that the sensors are providing continuously providing updated data.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of monitoring health, wellness and fitness with feedback of Proud with the technique of providing the time series profile in Precup and the motivation is to provide the value associated with health metric based on activity types. 
The combined art does not, but Blackadar teaches 
calculating a value associated with a health metric, wherein the value is calculated based on the activity type (‘979; Para 0004:  by disclosure, Blackadar describes a wearable device receiving physiological data and compute the fitness/. health metric or diagnoses. Examples of fitness/health metrics that may be computed in some embodiments include cardiovascular efficiency, activity-moderated blood glucose level, activity-moderated cardiac functioning, activity-moderated respiration, etc. The fitness/health metrics may be used as diagnostics in athletic (e.g., fitness training, athlete performance) and medical (e.g., patient evaluation, patient recovery) settings ): 
979; Para 0042: detect and identify a specific activity type from among a plurality of different activity types… employing a data-reduction algorithm that combines outputs from multiple axes of the accelerometer to identify a specific type of activity); 
. 
generating a new algorithm for any new activity type determined over time (‘979; Para 0061: The data structure may, for example, include one or more sample accelerometer traces obtained from the activity and/or may comprise identification data (e.g., membership functions) resulting from the processing of the accelerometer traces that may be used in an algorithm executed by the activity monitor 100 to identify the activity. Further, in some embodiments, the memory 120 may be used to store updates and/or replacements to algorithms executed by the activity monitor. The stored data structures and algorithms may, for example, be used to reprogram and/or expand the functionality of the activity monitor 100 to identify new activities or activities not previously recognized by the activity monitor and/or improve the accuracy or confidence of results calculated for identified). The Examiner interprets that storing updates and/or replacement to algorithm executed by the activity monitor or reprograming and  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the method of monitoring health, wellness and fitness with feedback of Proud/time series of Precup with the technique of versatile sensors with data fusion functionality of Blackadar and the motivation is to generate a new algorithm of specific activity.
Claims 13 and 15 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Proud discloses wherein the health metric is applicable to a plurality of activity types (‘379; Para 0115). 
Claim 14 is rejected as the same reason with claim 2. 

With respect to claim 4, the combined art teaches the method of claim 1, Precup discloses wherein the feature signal includes one or combination of a waveform, an appearance or a statistic based descriptor, an intensity histogram, a histogram of (‘828; Para 0060)
Claim 17 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the method of claim 1, Precup discloses further comprising: receiving a second sensor data set indicating a second time series profile of the body parameter of the user or a second body parameter of the user over the interval of time; determining a subset of activity types matching the time series profile; and selecting the activity type from the subset of activity types that matches the second time series profile (‘828; Para 0058)  
Claim 18 is rejected as the same reason with claim 5.


With respect to claim 6, the combined art teaches the method of claim 1, Precup discloses wherein the activity type is one of walking, running, lifting weights, walking with weights, running with weights, jumping, hopping, jumping rope, squatting, swimming, climbing, skiing, snowboarding, skateboarding, bicycling, stretching, doing gymnastics, doing yoga, or playing a sport (‘828; Parsa 0048, 0058, 0080, 0096). 
Claim 19 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art teaches the method of claim 1, Proud discloses wherein the health metric is related to one of a number of calories burned, a rate of calorie burn, an acceleration of calorie bum, a deceleration of calorie burn, an amount of power expended, or an amount of work performed (‘379; Para 0233). 


With respect to claim 8, the combined art teaches the method of claim 1, Proud discloses wherein the one or more sensors measure at least one of hydration, calories, blood pressure, blood sugar, blood glucose, insulin, body temperature, heat, heat flux, heart rate, weight, sleep, number of steps, velocity, acceleration, vitamin levels, respiratory rate, heart sound, breathing sound, movement speed, skin moisture, sweat detection, sweat composition, or nerve firings (‘379; Paras 0073, 0231). 

With respect to claim 9, the combined art teaches the method of claim 1, Precup discloses further comprising: receiving an input defining the activity type; and associating the activity type with the time series profile (‘828; Para 0055). 
Claim 21` is rejected as the same reason with claim 9.

With respect to claim 10, the combined art teaches the method of claim 9, Precup discloses further comprising: extracting a feature signal from the time series profile; and storing the extracted feature signal and the activity type in a stored data set having a set of feature signals associated with a corresponding set of activity types, such that each feature signal is associated with a corresponding activity type (‘828; Para 0126::).    
Claim 22 is rejected as the same reason with claim 10.

With respect to claim 11, the combined art teaches the method of claim 1, Precup discloses further comprising receiving the stored data set from a network server (‘828; Para 0126). 

With respect to claim 12, the combined art teaches the method of claim 1, Pround discloses wherein the calculating comprises: selecting a metric method from a set of metric methods for calculating the health metric based on the activity type; and performing steps of the metric method for calculating the value of the health metric. (379; Para 0231).   

Response to Arguments.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference of Blackadar applied in the current rejection..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686